Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12250 Filed 05/14/20 Page 1 of 12




                          EXHIBIT N
Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12251 Filed 05/14/20 Page 2 of 12
                             UIA MANUAL, PART V
7900-7999                        OVERPAYMENT                                                 7930
                                                                                         4/7/2015

DETECTING INTENTIONAL MISREPRESENTATION

                               The information in this section will provide assistance to
                               Unemployment Insurance Agency (UIA) staff in detecting
 FYI:                          intentional misrepresentation/fraud.
 There are various
 circumstances that            There are various methods used to detect fraud. The Units within
 determine intentional         the Agency that specifically deal with fraud are Benefit Payment
 misrepresentation.            Control (BPC) and the Fraud Investigation Unit (FIU). Customer
                               Service and other support units also conduct fact-finding and make
 Intentional                   decisions on intentional misrepresentation/fraud issues.
 misrepresentation is an act
 of willful                    With the exception of the FIU, all fact-finding for the Agency,
 misrepresentation or          including the fact-finding for BPC in the New Hire Crossmatch and
 nondisclosure of a            Wage/Benefit Crossmatch Programs, is conducted using Form UIA
 material fact by a claimant   1713, Request for Information Relative to Possible Ineligibility or
 or employer for the           Disqualification.
 purpose of obtaining
 benefits to which the         FIU initiates fraud investigations primarily from referrals, tips and
 claimant is not entitled.     leads. The Unit uses the following Forms exclusively:

 FYI:                                Form UIA 1203, Investigation and Fraud Report which is
                                      generated in MiDAS, and
 The Agency must have
                                     Form UIA 1315, Request for Wage Information, which is
 documentation to show a
                                      not generated in MiDAS
 reasonable attempt was
 made to secure the
                               When a claim has been improperly paid it is imperative to
 claimant’s or employer’s
                               determine the following in the fact-finding process:
 statement.
                                  1. Material Facts – Information provided by the claimant,
                                     employer or third party that relates to the overpayment and
                                     the issue of misrepresentation.

                                  2. Knowledge – The claimant’s experience with the UI
                                     program through the following:
                                         Form UIA 1901, Unemployment Benefits in
                                            Michigan - A Handbook for Unemployed Workers
                                            (mailed or online)
                                         Information Orientations (e.g. TRA, Rapid
                                            Response)
                                         Prior Claim(s)
                                         Inquiries or telephone calls and
                                         Help text when filing online
                                         Number of weeks claimed
Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12252 Filed 05/14/20 Page 3 of 12
                             UIA MANUAL, PART V
7900-7999                       OVERPAYMENT                                               7930(2)
                                                                                         4/7/2015

DETECTING INTENTIONAL MISREPRESENTATION (continued)

                                  3. Willful – An intentional, voluntary, or deliberate act by the
                                     claimant.

                              The attached charts serve as a guide to identify those factual
                              circumstances that might suggest intentional misrepresentation.
                              The Agency should issue determinations of intentional
                              misrepresentation only where there is competent, material, and
                              substantial evidence such that a reasonable mind would find
                              intentional misrepresentation.

                                     Example: To determine if the legal standard is met, ask
                                     yourself, “Would a reasonable person in the claimant’s
                                     position, who has the same understanding as the claimant,
                                     have done the same thing under the same circumstances?”
                                     Or, does it appear in “playing out” in your mind the
                                     claimant’s actions or inactions, that there really was a
                                     substantial, reliable, and credible basis to believe that the
                                     claimant actually intended to mislead the Agency so that
                                     the claimant could obtain benefits to which he/she was not
                                     entitled?

                              Once the fact-finding process has been completed as defined in
                              ETA Handbook 301, to obtain the claimant’s statement has been
                              documented by the Agency, the examiner must determine the
                              claimant’s intentions based on the available information. The
                              Agency does not have to receive a response from the claimant in
                              order to determine intentional misrepresentation/fraud; however,
                              the lack of a response does not automatically mean that there is
                              intentional misrepresentation/fraud. It is the claimant’s
                              responsibility to provide accurate information to the Agency;
                              therefore, make sure documentation was mailed to the address of
                              record. To do this, verify that the address on Form UIA 1713 for
                              the misrepresentation case matches the current address on the
                              Customer springboard in MiDAS.

                              To establish eligibility for benefits for any week or weeks, a claimant
                              must certify that they met certain requirements during the period
                              claimed. If the claimant does not disclose earnings when certifying
                              for benefits and cannot provide a reasonable explanation for failing to
                              report the earnings, a determination of intentional
                              misrepresentation/fraud must be issued.
Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12253 Filed 05/14/20 Page 4 of 12
                             UIA MANUAL, PART V
7900-7999                         OVERPAYMENT                                           7930(3)
                                                                                       4/7/2015

DETECTING INTENTIONAL MISREPRESENTATION (continued)

 FYI:                           Example 1: Benefit Year Earnings / Intentional
                                Misrepresentation
 Multiple weeks of benefits
 do not have to be paid to a
                                A claimant worked full time for Employer A until being laid off
 claimant to determine that
                                on 11/5/14. The claimant filed his/her first claim for
 the claimant’s actions
                                unemployment benefits on 11/10/14 and was called back to part-
 were intentional.
                                time work on 12/28/2014. The claimant continued collecting
                                unemployment benefits for 4 weeks without reporting any
 If a claimant admits that      earnings. Employer A protested the benefit charges and informed
 they intentionally collected   the Agency that the claimant was called back to work part-time.
 benefits that they were not
 entitled to, and only 1 week   Upon receipt of Employer A’s protest, the Agency mailed Form
 of benefits was involved,      UIA 1713 to the claimant on 1/26/15. The claimant had 10 days
 the examiner must              to respond. The claimant responded on 2/2/15, stating he did not
 conclude that the              report any earnings at all because he wanted to make sure
 claimant’s actions were        everything worked out at Employer A.
 intentional. Therefore, a
 determination of benefit       Factors to consider when making the determination:
 overpayment due to
 intentional                          Did the claimant have a prior remuneration issue? NO
 misrepresentation must be            Does the current issue involve more than one MARVIN
 issued.                               contact? YES
                                      Did the claimant report any earnings? NO

                                RESULT: The claimant’s response is found to be not
 REFERENCE:                     reasonable. Based on the four weeks of benefits claimed with no
 If overpayment involves        reported earnings and the claimant’s explanation, the finding must
 special payments (e.g.         be intentional misrepresentation in this scenario.
 vacation pay, severance
 pay, etc.), refer to Manual    Example 2: Benefit Year Earnings / Unintentional
 Section 6576WR, Effect of
 Special Payments on the        The claimant worked for Employer B and filed his/her first claim
 Establishment of a Claim.      for unemployment benefits on 11/3/14 when his hours of work
                                were reduced. The claimant collected unemployment benefits
                                until it was discovered on 11/28/14 that the claimant may have
                                been overpaid.

                                The Agency mailed Form UIA 1713, to the claimant on 12/1/14.
                                The claimant had 10 days to respond. The claimant responded on
Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12254 Filed 05/14/20 Page 5 of 12
                             UIA MANUAL, PART V
7900-7999                        OVERPAYMENT                                               7930(4)
                                                                                          4/7/2015

DETECTING INTENTIONAL MISREPRESENTATION (continued)

 NOTE:                         12/8/14 stating he had been reporting his earnings and provided
 On occasion, a claimant       the Agency with a copy of his check stubs. The claimant reported
 will omit an employer on      his gross earnings exactly according to the check stubs. However,
 their claim. Proper fact-     the claimant had reported his earnings biweekly instead of weekly
 finding must be conducted     as required. Further investigation found that the claimant was
 to determine the claimant’s   overpaid on some weeks and under paid on other weeks.
 intent.
                               Factors to consider when making the determination:

 NOTE:                               Did the claimant have a prior remuneration issue? NO
                                     Did the issue involve more than one MARVIN contact?
 Intentional                          YES
 misrepresentation is                Did the claimant report any earnings? YES
 sometimes difficult to
 determine in terms of the     RESULT: The claimant’s explanation was reasonable. There
 allocation of earnings paid   was no prior remuneration issue(s) and the claimant reported gross
 by means of commission        earnings as verified by the check stub evidence. The claimant’s
 when possible                 actions are not considered a willful concealment of material
 overpayment is involved.      information from the Agency and therefore should be determined
 Unless the period during      as unintentional misrepresentation.
 which services were
 performed can be              MISREPORTED SEPARATION REASON
 determined, remuneration
 paid by commission is         There will be cases where the Agency will find that a claimant has
 deemed earned in, and         misreported their separation reason. In such cases, where UIA
 allocated to, the week in     staff has already determined that restitution is due, additional fact-
 which it was paid.            finding must also determine the claimant’s intent when
                               misreporting the separation. When filing a new or additional
                               claim and a claimant has indicated anything other than a lack of
                               work, MiDAS will automatically create a separation issue and no
                               payment of benefits will be made to the claimant until the
                               separation issue is adjudicated. However, if a claimant is in
                               payment status and initially reported a lack of work when the new
                               or additional claim was filed and it was later discovered that the
                               claimant’s separation was something other than lack of work, the
                               following questions will help to establish the claimant’s
                               intentions:

                                   Assuming the claimant responded to fact-finding, did the
                                    claimant deny fraud/misrepresentation? YES
                                   Was the claimant’s response unreasonable?
Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12255 Filed 05/14/20 Page 6 of 12
                             UIA MANUAL, PART V
7900-7999                        OVERPAYMENT                                              7930(5)
                                                                                         4/7/2015

DETECTING INTENTIONAL MISREPRESENTATION (continued)

                               The following could be considered a reasonable explanation
 REFERENCE:
                               from a claimant for a misreported separation:
 Refer to the attached Base
 Period Wages Chart for               It was not clear to the claimant that they were fired. The
 additional assistance.                employer informed the claimant that they were no longer
                                       needed. Due to the employer’s choice of words, the
                                       claimant interpreted this to mean that they were laid off for
                                       lack of work.
 FYI:                          Example: Misreported Separation Reason / Intentional
 The attached Charts are
 tools to provide assistance   The claimant filed a new claim on 10/13/14 and reported lack of
 in making a determination     work from the separating employer. The claimant collected a total
 on a misrepresentation        of 2 weeks of benefits. The employer protested the monetary
 issue.                        determination, informing the Agency that the claimant quit due to
                               personal reasons.

                               Upon receipt of the employer’s protest, the Agency mailed Form
 REMEMBER:                     UIA 1713, to the claimant on 10/28/14. The claimant had 10 days
 Fraud can be determined       to respond. On 11/10/14, the Agency had not received a response
 on claims that have not       from the claimant.
 been paid. Refer to
 Manual Section                The following factors should be considered in determining the
 6606(4)WR, Intentional        claimant’s intentions:
 Misrepresentation –
 General, for information             Did the claimant report a lack of work? YES
 on processing                        Was Form UIA 1713 returned? NO
 determinations of
 intentional                   RESULT: The employer timely protested the monetary
 misrepresentation on          determination and supplied a statement that the claimant quit for
 claims that have not been     personal reasons. The claimant did not respond to the fact finding
 paid.                         form; therefore, the decision must be based on the best available
                               information. Based on the lack of response from the claimant,
                               intentional misrepresentation of the reason for separation is found.

                               BASE PERIOD WAGES

                               Base period wages are the wages used to establish the monetary
                               determination for the claimant. In some instances the employer
                               has not provided the wage information, but the claimant has
                               provided a wage affidavit. There are cases where the Agency will
Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12256 Filed 05/14/20 Page 7 of 12
                             UIA MANUAL, PART V
7900-7999                       OVERPAYMENT                                           7930(6)
                                                                                     4/7/2015

DETECTING INTENTIONAL MISREPRESENTATION (continued)

                              discover that the claimant provided incorrect wage information
                              on their statement of wages. When this occurs the Agency must
                              determine the following:

                                  Did the claimant add an employer to their claim?
                                  Did the claimant work for the added employer?
                                  Was the employer added by the claimant a duplicate
                                   employer (e.g. doing business as (d/b/a) vs. employer
                                   registered with the UIA)?
                                  Did the claimant report they worked for the duplicate and
                                   the added employer?
                                  Did the claimant report they worked for an employer who
                                   mistakenly reported wages for their social security
                                   number?
                                  Was Form UIA 1713 returned?

                              Fact-finding must be conducted to determine why the claimant
                              added the employer or wages to the claim. If a reasonable
                              attempt to obtain the claimant’s statement has been made,
                              whether by mail, fax, or telephone, and there is no response from
                              the claimant by the deadline, a determination can be issued based
                              on the available information.

                              A reasonable explanation regarding base period wages would
                              be:

                                    The claimant adds a duplicate employer to the claim. For
                                     example, the claimant worked for McDonald’s, however
                                     the particular location where the claimant worked is
                                     registered with the UIA as Swanson Enterprises. The
                                     claimant recognized both employer names unaware that
                                     Stanton Enterprises is doing business as McDonald’s.

                              Example 1: Base Period Wages / Intentional

                              The claimant filed a new claim on 11/3/2014 and reported
                              working for employers A, B and C in the base period. The
                              claimant collected a total of 4 weeks of unemployment benefits
                              when Employer C protested the charges because an error was
                              made in the quarterly report. The claimant had never worked
                              there. Removing the Employer C wages creates a monetary
                              redetermination which results in an overpayment.
Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12257 Filed 05/14/20 Page 8 of 12
                             UIA MANUAL, PART V
7900-7999                       OVERPAYMENT                                           7930(7)
                                                                                     4/7/2015

DETECTING INTENTIONAL MISREPRESENTATION (continued)

                              The Agency mailed Form UIA 1713 to the claimant on 12/1/14.
                              The claimant had 10 days to respond. As of 12/12/14, the
                              claimant had not responded.

                              The following factors should be considered in determining the
                              claimant’s intentions:

                                    Did the claimant report s/he worked for an employer s/he
                                     never worked for? YES
                                    Did the claimant work for the employer? NO
                                    Was Form UIA 1713 returned? NO

                              The Agency made a reasonable attempt, which was documented
                              on the case and in FileNET, to contact the claimant for a
                              statement about adding Employer C to the claim.

                              RESULT: The claimant has not supplied an explanation for
                              adding Employer C to the claim. The monetary determination
                              was incorrect and the claimant was overpaid as a result. Based
                              on the employer’s statement and the lack of information from the
                              claimant, the claimant’s actions are found to be intentional.

                              Example 2: Base Period Wages / Unintentional

                              The scenario is the same as example 1, however the claimant
                              responded to Form UIA 1713, stating that Employer C’s business
                              name was similar to a previous employer he had worked with in
                              the base period and he got the names mixed up. Employer C’s
                              business name was Johnson Incorporated, but the employer he
                              actually worked for was Johnson Enterprises, Employer B.
                              Employer C had mistakenly reported wages under the claimant’s
                              SSN.

                              The following factors should be considered in determining the
                              claimant’s intentions:

                                  Did the claimant add an employer to their claim? YES
                                  Did the claimant work for the added employer? NO
                                  Was Form UIA 1713 returned? YES
                                  Was the claimant’s explanation reasonable? YES
Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12258 Filed 05/14/20 Page 9 of 12
                             UIA MANUAL, PART V
7900-7999                       OVERPAYMENT                                        7930(8)
                                                                                  4/7/2015

DETECTING INTENTIONAL MISREPRESENTATION (continued)

                              RESULT: The claimant has given a reasonable explanation for
                              adding Employer C to the claim. The claimant’s actions are
                              found to be not intentional.

                              It is very important to understand that if a claimant does not
                              respond to the Agency’s fact-finding attempts regarding
                              overpayment, it does not mean that the claimant’s actions were
                              unintentional. Nonmonetary determinations must be based on the
                              available information, documentation and the application of
                              procedure.
                                                                            Fraud Finding Decision Tree


                                                                                      Benefit Year Earnings Issue




                                                                                                        Was there a prior
                                                                                                         remuneration
                                                                                                         overpayment?


                                                                                yes                                                              no

                              Does the current issue involve just one                                                                                         Does the current issue involve 2 or more
                                        MARVIN contact?                                                                                                        MARVIN calls (3 or more cert weeks)?

                                    yes                            no                                                                                                   yes                     no

             Did the claimant report                                                                                                          Did the claimant report
                                                                                Was the 1073
                 any earnings?                                                                                                                    any earnings?
                                                                                 returned?

               no            yes                                                                no                                              no            yes

                               Did the claimant      no                                                                                                            Did the claimant
                               report less than                                                                                                                    report less than
Find Fraud                                                                                           Find Fraud                  Find Fraud
                              60% of their gross                          Yes                                                                                     60% of their gross
                                   wages?                                                                                                                              wages?

                              yes                                                                                                                                 yes                no


                                                                                                                                                                                     Was the 1073
                    Find Fraud                                                                                                                        Find Fraud
                                                                                                                                                                                      returned?



                                                          Was the claimant’s 1073 explanation                                                                           yes
                                                                      reasonable?                                                                                                              no
                                                                                                                                                 Was the
                                                                                                                                                claimant’s
                                                                    yes               no                                                       explanation                                          Find Fraud
                                                                                                                                              reasonable?
                                                    Find Unintentional                     Find Fraud                                                        no
                                                    misrepresentation
                                                                                                                                       yes
                                                                                                                                                                        Find Fraud
                                                                                                                  Find Unintentional
                                                                                                                  Misrepresentation
                                                                                                                                                                                                                 Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12259 Filed 05/14/20 Page 10 of 12
                                                                       Fraud Finding Decision Tree


                                                                      Misreported Separation Reason Issue




                                                                                    Did the claimant report a Lack of Work
                                                                                                 separation?



                                                                         yes                                             no


                                                                                                                              Find Unintentional
                                     Was the 1070                                                                             Misrepresentation
                                      returned?


                               yes                  no

                  Was the
                 claimant’s                              Find Fraud
                explanation
               reasonable?


             yes              no


  Unintentional
                                   Find Fraud
Misrepresentation
                                                                                                                                                   Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12260 Filed 05/14/20 Page 11 of 12
                                                                     Fraud Finding Decision Tree

                                                                            Base Period Wages Issue


                                                                                            Did the claimant
                                                                                            add an employer
                                                                                             to their claim?


                                                                                    yes                                        no

                                                                                                                                                  Did the claimant report they
                                                                Did the claimant
                                                                                                                                                 worked for an employer who
                                                               work for the added
                                                                                                                                                 mistakenly reported wages for
                                                                   employer?
                                                                                                                                                           their ssn?

                                                             yes                 no
                                                                                                                                                      yes                  no
                                         Was the added employer                           Find Fraud
                                          a duplicate of one who                                                                                                         Were the claimants self-reported
                                           had reported wages?                                                                        Find Fraud                        wages more than 40% greater than
                                                                                                                                                                               their actual wages?
                                                yes                                    no

                                  Did the claimant report                                                                                                                          yes          no
                                                                                                             Were the claimants self-
                                   they worked for the                                                      reported wages more than
                                   duplicate and added                                                        40% greater than their
                                        employer?                                                                                                                                                    Was the 1070
                                                                                                                  actual wages?                                       Find Fraud                      returned?

                                 yes                   no
                                                                                                                    yes               no
                                                                                                                                                                                              yes
                  Was the 1070                      Were the claimants self-reported
                                                     wages more than 40% greater                                                           Find Unintentional
                   returned?                                                                           Find Fraud
                                                       than their actual wages?                                                            misrepresentation               Was the claimant’s            no
                                                                                                                                                                              explanation
                                                                                                                                                                             reasonable?
             no            yes                                                   no
                                                              yes
                                                                                                                                                                            yes          no           Find Fraud
                          Was the                                                         Was the 1070
                         claimant’s                                                                                                                         Find Unintentional
Find Fraud                                            Find Fraud                           returned?
                        explanation                                                                                                                         Misrepresentation
                       reasonable?
                                                                                                                                Was the claimant’s
                                                                                 no                        yes                     explanation
                     yes          no                                                                                              reasonable?


     Find Unintentional                                                                                                         yes                 no
                                       Find Fraud                   Find Fraud
     Misrepresentation
                                                                                                                                                                                                                    Case 2:17-cv-10657-DML-RSW ECF No. 313-20, PageID.12261 Filed 05/14/20 Page 12 of 12




                                                                                                                 Find Unintentional
                                                                                                                                                         Find Fraud
                                                                                                                 Misrepresentation
